Citation Nr: 0424441	
Decision Date: 09/02/04    Archive Date: 09/15/04

DOCKET NO.  03-08 746A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUE

Entitlement to Disability and Indemnity Compensation (DIC), 
death pension benefits, and accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. Strommen


INTRODUCTION

The veteran served on active service from February 1950 to 
December 1953, and from March 1970 to July 1977.  The veteran 
died in June 1996.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a September 2002 rating 
decision in which the RO denied the appellant's claim for the 
benefits sought on the basis that the appellant is not 
entitled to recognition as the surviving spouse of the 
veteran.  The appellant filed a notice of disagreement (NOD) 
in October 2002.  The RO issued a statement of the case (SOC) 
in March 2003, and the appellant filed a substantive appeal 
in April 2003.  

In May 2003, the appellant testified during a hearing before 
RO personnel; a transcript of that hearing is of record.  In 
June 2003, the RO issued a supplemental SOC (SSOC) that 
addresses additional evidence received on the appellant's 
claim, and reflects the RO's continued denial of the claim..

In April 2004, the Board remanded the appellant's claim for 
the scheduling of a hearing before a Veterans Law Judge at 
the RO.  On remand, the appellant withdrew her request for a 
hearing; accordingly, this matter has been returned to the 
Board for further appellate consideration.




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  The appellant and the veteran were married in Virginia in 
1960 and divorced in West Virginia in August 1986.  They did 
not remarry by license or ceremony.

3.  Although the appellant asserts that, after the divorce, 
she and the veteran continued living together as husband and 
wife, neither Virginia nor West Virginia law recognizes 
common law marriage.


CONCLUSION OF LAW

As the appellant is not entitled to recognition as the 
surviving spouse of the veteran, her claim for DIC benefits, 
death pension benefits, and accrued benefits, lacks legal 
merit.  38 U.S.C.A. §§ 1310. 1311, and 1312 (West 2002); 
38 C.F.R. §§ 3.1(j), 3.5, 3.50, 3.152, 3.205, and 3.402 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. 3.159(c).
 
In this case, the appellant has been notified of the reasons 
for the denial of the claim, and has been afforded the 
opportunity to present evidence and argument on the claim.  
The Board finds that these actions are sufficient to satisfy 
any duties to notify and assist owed the appellant.  As will 
be explained below, the appellant's claim lacks legal merit.  
As the law, and not the facts, is dispositive of the appeal, 
the duties to notify and assist imposed by the VCAA are not 
applicable in this case.  See Mason v. Principi, 16 Vet. 
App. 129 (2002). 

II.  Analysis

The basic facts in this case are not in dispute.  The 
appellant married the veteran in Virginia in September 1960, 
and divorced him in West Virginia in August 1986.  They had 
separate addresses in West Virginia from this point forward.  
As noted above, the veteran died in June 1996.

In various statements of record the appellant does not 
dispute that she divorced the veteran, but she states that 
they divorced so she could qualify for disability benefits 
due to her poor health, but they still considered themselves 
married and shared a home while maintaining two separate 
addresses.  Her daughter submitted a statement in September 
2002 concurring with her mother's statements and noting that 
the veteran had left life insurance benefits to the 
appellant.

A threshold requirement for receipt of DIC, death pension, 
and accrued benefits, is that the claimant be either the 
surviving spouse, parent, or child of the veteran.  38 C.F.R. 
§§ 3.5, 3.152(b)(1), 3.402 (2003).  

The regulations provide that a surviving spouse means a 
person of the opposite sex whose marriage to the veteran 
meets the requirements of § 3.1(j) and who was the spouse of 
the veteran at the time of the veteran's death, and, who 
lived with the veteran continuously from the date of marriage 
to the date of the veteran's death, has not remarried since 
the death of the veteran or lived with another person of the 
opposite sex and held himself or herself out openly to the 
public to be the spouse of such other person.  38 C.F.R. 
§ 3.50 (2003).  Pursuant to 38 C.F.R. § 3.1(j), marriage 
means "a marriage valid under the law of the place where the 
parties resided at the time of marriage, or the law of the 
place where the parties resided when the right to benefits 
accrued."

Marriage can be proven by a copy or abstract of the public 
record of marriage, or a copy of the church record of 
marriage, containing sufficient data to identify the parties, 
the date and place of marriage, and the number of prior 
marriages if shown on the official record, an official report 
from service department as to a marriage which occurred while 
the veteran was in service, the affidavit of the clergyman or 
magistrate who officiated, the original certificate of 
marriage, or affidavits or certified statements of two or 
more eyewitnesses to the ceremony.  38 C.F.R. § 3.205(a) 
(2003).  

Additionally, in jurisdictions where marriages other than by 
ceremony are recognized, proof of marriage may be established 
by affidavits or certified statements of one or both of the 
parties to the marriage, if living, setting forth all of the 
facts and circumstances concerning the alleged marriage, such 
as the agreement between the parties at the beginning of 
their cohabitation, the period of cohabitation, places and 
dates of residences, and whether children were born as the 
result of the relationship.  This evidence should be 
supplemented by affidavits or certified statements from two 
or more persons who know as the result of personal 
observation the reputed relationship which existed between 
the parties to the alleged marriage including the periods of 
cohabitation, places of residences, whether the parties held 
themselves out as married, and whether they were generally 
accepted as such in the communities in which they lived.  Id.

Where the issue is the validity of marriage to a veteran 
following a divorce, the matter of recognition of the divorce 
by the Department of Veterans Affairs (including any question 
of bona fide domicile) will be determined according to the 
laws of the jurisdictions specified in § 3.1(j).  38 C.F.R. 
§ 3.206 (2003).

A final divorce decree for the veteran and appellant was 
filed in West Virginia Circuit Court in August 1986 and the 
appellant does not dispute the validity of this decree.  
There is no evidence that the veteran and the appellant 
remarried by license or ceremony after that time, and the 
appellant does not allege that they remarried.  While she 
does allege that they held themselves out as married after 
1986 with family and friends, common law marriage is not 
recognized in West Virginia where the appellant and the 
veteran resided since their divorce, or in Virginia, where 
they were married.  See W. Va. Code § 48-2-101 (2004), W. Va. 
Code § 48-1-5 (2000); Va. Code Ann. § 20-13  (2004).  The 
fact that the appellant was the beneficiary of the veteran's 
life insurance has no bearing whatsoever on her status as the 
veteran's surviving spouse for VA benefits purposes.

Accordingly, while the Board sympathizes with the appellant's 
situation, there is no legal basis for finding that she was 
married to the veteran at the time of his death, as is 
required for recognition of the appellant as the veteran's 
surviving spouse for DIC, death pension, and accrued benefits 
purposes.  The pertinent legal authority governing 
eligibility for those benefits is clear and specific, and the 
Board is bound by such legal authority.

Under these circumstances, the claim on appeal must be 
denied.  Where, as here, the law and not the evidence is 
dispositive, the appeal must be terminated or denied as 
without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  


ORDER

The claim for DIC benefits, death pension benefits, and 
accrued benefits is denied.


	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



